Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per Applicant’s request, Claims 1, 3, 7, 10, and 16 are currently amended. Claims 1-18 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
In claim 7, line 9 recites “spare” instead of “sparse”.
In claim 16, lines 10-11 recite “performance the sparse computation”. This limitation is grammatically incorrect. Examiner interprets this limitation to mean “performing the sparse computation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US 10810484 B2).

	Regarding CLAIM 1, Xie teaches: A method of operating a neural network, comprising: 
receiving a set of sparse weight vectors, wherein at least a first sparse weight vector of the set of sparse weight vectors includes at least one zero weight element and at least one non-zero weight element; (Fig. 12, described at C. 14, L. 11-15, depicts a sparse 8 x 8 weight matrix. A first sparse weight vector in the set includes the weight matrix’s first row (row index 0), and a second sparse weight vector in the set includes the weight matrix’s third row (row index 2). The matrix multiplication in C. 14, L. 32 implies that the system received the set of sparse weight vectors.)
compressing the set of sparse weight vectors to produce a compressed set of sparse weight vectors by removing one or more of the at least one zero weight element of at least the first sparse weight vector of the set of sparse weight vectors and (C. 3, L. 6-33 and C. 8, L. 51-67 explains how a Compressed Column Storage (CCS) format stores a sparse matrix. Fig. 13 and C. 14, L. 17-18 disclose the CCS format for the weight matrix in Fig. 12.)
pairing each sparse weight vector with one other sparse weight vector of the set of sparse weight vectors; and (C. 14, L. 11-15 discloses odd row elements are computed by PE 0, and even row elements are computed by PE 1. Since there are four odd-row weight vectors and four even-row weight vectors, this implies each PE processes two pairs of vectors.)
operating the neural network based on the compressed set of sparse weight vectors, wherein each pair of a respective sparse weight vector with a respective one other sparse weight vector is mapped to a respective multiply accumulate (MAC) element of a plurality of MAC elements. (A plurality of MAC element is taught by Xie as a plurality of ALUs each on a separate processing element. C. 9, L. 55-57, C. 10, L. 3-5, and Fig. 8 disclose a plurality of PEs, and C. 10, L. 34-44 and L. 58-62 disclose an ALU on each PE whose results are assembled into a compete result vector. Applying the compressed sparse weight vectors of Fig. 12 is disclosed by C. 14, L. 27-33. The matrix multiplication operation in this citation is performed by the MAC element on PE 0. The matrix multiplications for all odd rows are performed by the MAC element on PE 0, and the matrix multiplications for all even rows are performed by the MAC element on PE 1. Each PE has 4 rows assigned to it, which implies 2 pairs are assigned to it. Operating the neural network – C. 3, L. 1-5, where operating includes performing multiply-accumulate operations.)

Regarding CLAIM 2, Xie teaches: The method of claim 1, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on a first number of the at least one non-zero weight element of the first sparse weight vector and a second number of the at least one non-zero weight element of the one other sparse weight vector paired with the first sparse weight vector. (In Fig. 12, a first sparse weight vector in the set includes the weight matrix’s first row (row index 0) which has 2 non-zero elements:                         
                            
                                
                                    W
                                
                                
                                    00
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    04
                                
                            
                        
                    . A second sparse weight vector in the set includes the weight matrix’s third row (row index 2) which has 3 non-zero elements:                         
                            
                                
                                    W
                                
                                
                                    20
                                
                            
                        
                     ,                         
                            
                                
                                    W
                                
                                
                                    24
                                
                            
                        
                     ,                         
                            
                                
                                    W
                                
                                
                                    26
                                
                            
                        
                    . These elements are non-zero because they are weight values in the CCS representation in Fig. 13. The first and third rows form a pair.)

Regarding CLAIM 4, Xie teaches: The method of claim 1, further comprising: 
receiving a set of input vectors; (Fig. 12 shows an input vector X, which is further disclosed by C. 14, L. 19-20 and L. 27-33. The claim does not preclude a set from comprising one input vector. The matrix multiplication in C. 14, L. 32 implies that the system received the input vector.)
selectively applying a first input vector of the set of input vectors to at least one sparse weight vector of the compressed set of sparse weight vectors to compute a respective partial sum corresponding to each sparse weight vector of the compressed set of sparse weight vectors; (C. 14, L. 29-30: “And then it outputs                         
                            
                                
                                    W
                                
                                
                                    00
                                
                            
                        
                     to ALU 140 to calculation                          
                            
                                
                                    W
                                
                                
                                    00
                                
                            
                            ∙
                            
                                
                                    X
                                
                                
                                    00
                                
                            
                        
                    ”. This result is a partial sum.) 
accumulating the respective partial sum for each sparse weight vector of the compressed set of sparse weight vectors; and (C. 14, L. 30: “and stores the result in Act Buffer 150.”)
operating the neural network based at least in part on the accumulated respective partial sums. (The BRI of “operating the neural network” includes performing matrix-multiplication. C. 14, L. 31-33 discloses continuing the matrix multiplication based on the partial sum.) 

Regarding CLAIM 6, Xie teaches: The method of claim 1, wherein the operating the neural network based on the compressed set of sparse weight vectors comprises: refraining from uncompressing the compressed set of sparse weight vectors. (C. 14, L. 23-33 teaches how the PtrRead Unit 110 and the SpmatRead Unit 130 determines relative index and weight based on the CCS format. C. 14, L. 34-38 teaches how the ALU relative index and weight from SpmatRead Unit and performs multiply-accumulate operations.)

Regarding CLAIM 7, Xie teaches: A method of operating a neural network, comprising: 
receiving a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element; (Fig. 12, described at C. 14, L. 11-15, depicts a sparse 8 x 8 weight matrix. A first sparse weight vector in the set includes the weight matrix’s first row (row index 0), and a second sparse weight vector in the set includes the weight matrix’s third row (row index 2). The matrix multiplication in C. 14, L. 32 implies that the system received the set of sparse weight vectors.)
performing a sparse computation based on the set of sparse weight vectors by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors, wherein the performing the sparse computation produces one or more partial sums, and (C. 3, L. 6-33 and C. 8, L. 51-67 explains how a Compressed Column Storage (CCS) format stores a sparse matrix. Fig. 13 and C. 14, L. 17-18 disclose the CCS format for the weight matrix in Fig. 12. Performing a sparse computation includes performing matrix multiplication to produce partial sums as disclosed in C. 14, L. 31-33. The computation refrains from using the zero elements as disclosed by the following citation: C. 14, L. 23-33 teaches how the PtrRead Unit 110 and the SpmatRead Unit 130 determines relative index and weight based on the CCS format. C. 14, L. 34-38 teaches how the ALU relative index and weight from SpmatRead Unit and performs multiply-accumulate operations.)
wherein each sparse weight vector of the set of sparse weight vectors is mapped to a respective multiply accumulate (MAC) element of a plurality of MAC elements (A plurality of MAC element is taught by Xie as a plurality of ALUs each on a separate processing element. C. 9, L. 55-57, C. 10, L. 3-5, and Fig. 8 disclose a plurality of PEs, and  C. 10, L. 34-44 and L. 58-62 disclose an ALU on each PE whose results are assembled into a compete result vector. Applying the compressed sparse weight vectors of Fig. 12 is disclosed by C. 14, L. 27-33. The matrix multiplication operation in this citation is performed by the MAC element on PE 0. The matrix multiplications for all odd rows are performed by the MAC element on PE 0, and the matrix multiplications for all even rows are performed by the MAC element on PE 1.)
based on each spare weight vector of the set of sparse weight vectors being paired with a respective other sparse weight vector of the set of sparse weight vectors; and (C. 14, L. 11-15 discloses odd row elements are computed by PE 0, and even row elements are computed by PE 1. Since there are four odd-row weight vectors and four even-row weight vectors, this implies each PE processes two pairs of vectors.)
operating the neural network based at least in part on the one or more partial sums. (The BRI of “operating the neural network” includes performing matrix-multiplication. C. 14, L. 31-33 discloses continuing the matrix multiplication based on the partial sum.) 

Regarding CLAIM 8, Xie teaches: The method of claim 7, further comprising: 
receiving a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, (Fig. 12 shows an input vector X, which is further disclosed by C. 14, L. 19-20 and L. 27-33. The claim does not preclude a set from comprising one input vector. The matrix multiplication in C. 14, L. 32 shows that the first through eighth inputs are multiplied by (correspond to) the first through eighth elements of the sparse weight vector, respectively. The matrix multiplication in C. 14, L. 32 implies that the system received the input vector.)
wherein the performing the sparse computation based on the set of sparse weight vectors further comprises controlling selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector. (The matrix multiplication in C. 14, L. 32 shows that zero-valued weights are skipped.)

Regarding CLAIM 9, Xie teaches: The method of claim 7, wherein the set of sparse weight vectors is compressed, and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network. (C. 14, L. 23-33 teaches how the PtrRead Unit 110 and the SpmatRead Unit 130 determines relative index and weight based on the CCS format. C. 14, L. 34-38 teaches how the ALU relative index and weight from SpmatRead Unit and performs multiply-accumulate operations.)

Claims 10-11, 13, and 15 are apparatus claims that recite the same features as method claims 1-2, 4, and 6, respectively. Claim 10 also recites a memory; and at least one processor coupled to the memory and configured to perform step of claim 1. Xie teaches processors by the processing elements at C. 4, L. 2 and a memory by at least the SRAM at C. 7, L. 1-12.
	Claims 10-11, 13, and 15 are rejected for the reasons set forth in the rejections of method claims 1-2, 4, and 6, respectively.

	Regarding CLAIM 16, Xie teaches: An apparatus for operating a neural network, comprising: 
a memory; and (SRAM at C. 7, L. 1-12)
at least one processor coupled to the memory (processing elements at C. 4, L. 2) and configured to: 
receive a set of sparse weight vectors, each sparse weight vector comprising at least one zero weight element and at least one non-zero weight element, (Fig. 12, described at C. 14, L. 11-15, depicts a sparse 8 x 8 weight matrix. A first sparse weight vector in the set includes the weight matrix’s first row (row index 0), and a second sparse weight vector in the set includes the weight matrix’s third row (row index 2). The matrix multiplication in C. 14, L. 32 implies that the system received the set of sparse weight vectors.)
each of the set of sparse weight vectors being paired with one other sparse weight vector of the set of sparse weight vectors; (C. 14, L. 11-15 discloses odd row elements are computed by PE 0, and even row elements are computed by PE 1. Since there are four odd-row weight vectors and four even-row weight vectors, this implies each PE processes two pairs of vectors.)
perform a sparse computation based on the set of sparse weight vectors by refraining from performing one or more computations using the at least one zero weight element of the each sparse weight vector of the set of sparse weight vectors, wherein the performance the sparse computation produces one or more partial sums; and (C. 3, L. 6-33 and C. 8, L. 51-67 explains how a Compressed Column Storage (CCS) format stores a sparse matrix. Fig. 13 and C. 14, L. 17-18 disclose the CCS format for the weight matrix in Fig. 12. Performing a sparse computation includes performing matrix multiplication to produce partial sums as disclosed in C. 14, L. 31-33. The computation refrains from using the zero elements as disclosed by the following: C. 14, L. 23-33 teaches how the PtrRead Unit 110 and the SpmatRead Unit 130 determines relative index and weight based on the CCS format. C. 14, L. 34-38 teaches how the ALU relative index and weight from SpmatRead Unit and performs multiply-accumulate operations.)
operate the neural network based at least in part on the one or more partial sums, wherein each pair of a respective sparse weight vector with a respective one other sparse weight vector is mapped to a respective multiply accumulate (MAC) element of a plurality of MAC elements. (A plurality of MAC element is taught by Xie as a plurality of ALUs each on a separate processing element. C. 9, L. 55-57, C. 10, L. 3-5, and Fig. 8 disclose a plurality of PEs, and  C. 10, L. 34-44 and L. 58-62 disclose an ALU on each PE whose results are assembled into a compete result vector. Applying the compressed sparse weight vectors of Fig. 12 is disclosed by C. 14, L. 27-33. The matrix multiplication operation in this citation is performed by the MAC element on PE 0. The matrix multiplications for all odd rows are performed by the MAC element on PE 0, and the matrix multiplications for all even rows are performed by the MAC element on PE 1. Each PE has 4 rows assigned to it, which implies 2 pairs are assigned to it. Operate the neural network – C. 3, L. 1-5, where operating includes performing multiply-accumulate operations.)

	Regarding CLAIM 17, Xie teaches: The apparatus of claim 16, wherein the at least one processor is further configured to:
receive a set of input vectors, each input of a first input vector of the set of input vectors corresponding to a weight element of a sparse weight vector of the set of sparse weight vectors, (Fig. 12 shows an input vector X, which is further disclosed by C. 14, L. 19-20 and L. 27-33. The claim does not preclude a set from comprising one input vector. The matrix multiplication in C. 14, L. 32 shows that the first through eighth inputs are multiplied by (correspond to) the first through eighth elements of the sparse weight vector, respectively. This matrix multiplication implies that the system received the input vector.)
wherein to perform the sparse computation based on the set of sparse weight vectors further, the at least one processor is configured to control selection of inputs of the first input vector that correspond to the at least one non-zero weight element of the sparse weight vector. (The matrix multiplication in C. 14, L. 32 shows that zero-valued weights are skipped.)

Regarding CLAIM 18, Xie teaches: The apparatus of claim 16, wherein the set of sparse weight vectors is compressed, and wherein the compressed set of sparse weight vectors remains compressed when operating the neural network. (C. 14, L. 23-33 teaches how the PtrRead Unit 110 and the SpmatRead Unit 130 determines relative index and weight based on the CCS format. C. 14, L. 34-38 teaches how the ALU relative index and weight from SpmatRead Unit and performs multiply-accumulate operations.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 10810484 B2) in view of Han et al. (“ESE: Efficient Speech Recognition Engine with Sparse LSTM on FPGA”, cited in the IDS filed 03/15/2019).

Regarding CLAIM 3, Xie teaches: The method of claim 1, further comprising: 
determining a time to perform a MAC operation for each weight element of the first sparse weight vector paired with the one other sparse weight vector; and (C. 13, L. 49 to C. 14, L. 3 discloses that PE 0 requires 3 computations to finish its job and PE 1 requires 1 computation to finish its job. The input vector of elements                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                        
                     in Fig. 11 is analogous to the input vector of elements                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     in Fig. 12.)
However, Xie does not explicitly teach: comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold.
But Han teaches: comparing the determined time to a predefined threshold, wherein the compressing the set of sparse weight vectors to produce the compressed set of sparse weight vectors is based at least in part on the comparing the determined time to the predefined threshold. (P. 77, § 3.2, paragraph starting “Load-balance-aware pruning” to the end of § 3.2, and Fig. 5. Han also teaches determining a time as determining the number of cycles for each PE, as shown in Fig. 5. A predetermined threshold is three cycles (“thus only three cycles are necessary to carry out the operation.”) and the network uses load-balance-aware pruning to meet this threshold. Note: the limitation “compressed set” as claimed was mapped to CCS format. Han’s load-balance-aware pruning produces Xie’s sparse matrix, which gets converted into CCS format. This meets the BRI of “based at least in part on”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Han’s load-balance-aware pruning to balance the unbalanced MAC operations shown in Xie’s Fig. 11 and C. 13, L. 49 to C. 14, L. 3. A motivation for the combination is to improve hardware utilization and minimize the gap between the real performance and peak performance. (Han, p. 77, § 3.2, first 2 paragraphs)

Regarding CLAIM 5, Xie teaches: The method of claim 1, 
However, Xie does not explicitly teach: further comprising: receiving a set of non-sparse weight vectors; and generating the set of sparse weight vectors by applying a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero.
	But Han teaches: further comprising: receiving a set of non-sparse weight vectors; and (P. 77, col. 1, § 3.1, ¶ 1 discloses several steps of weight pruning. The model’s weights must have been received by the pruning function, as is taught by: “In step two, the saliency of the weight is determined by the weight’s absolute value: if the weight’s absolute value is smaller than a threshold, then we prune it away.”)
generating the set of sparse weight vectors by applying a function to adjust at least one non-zero weight element of at least one non-sparse weight vector of the set of non-sparse weight vectors to zero. (P. 77, col. 1, § 3.1, ¶ 1-2 discloses weight pruning. Pruning means setting non-zero weight elements to zero.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated Xie’s sparse weight matrix by Han’s pruning method. A motivation for the combination is that since deep neural networks usually have a lot of redundancy,  model compression is critical for saving the computation as well as memory footprint, which means lower latency and better energy efficiency. (Han, p. 77, § 3, first paragraph)

	Claim 12 is an apparatus claims that recites the same features as method claim 3. Claim 12 is rejected for the reasons set forth in the rejection of method claim 3.

	Claim 14 is an apparatus claims that recites the same features as method claim 5. Claim 14 is rejected for the reasons set forth in the rejection of method claim 5.


Response to Arguments
Examiner herein responds to Applicant’s remarks and claims filed 12/07/2021 and the Advisory Action filed 12/16/2021.

Claim Objections: The objection to claim 3 is withdrawn due to the amendment.

Claim Rejections Under 35 U.S.C. 102 and 103: Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albericio et al. (“Cnvlutin: Ineffectual-Neuron-Free Deep Neural Network Computing”) discloses a neural network accelerator for avoiding multiplications by zero.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127